Beown, Judge:
This case is a review of a decision of a single judge on reappraisement involving the dutiable value of glassware imported from Japan. The record is full and complicated. The evidence is directed primarily at the export value of similar merchandise sold for export to the United States, for the proof establishes that the identical merchandise is not freely offered for sale in the usual wholesale quantities for consumption in Japan. The judge below, after carefully weighing the evidence, made factual determinations of export value on each disputed item from his interpretation of the *669weight of the admissible evidence. He also made rulings excluding certain exhibits which will be hereafter discussed. From these factual findings of export value the Government appealed for review before this division.
We agree with the judge below that there was no home market value and, secondly, that there was an export value to be derived from similar merchandise sold for export to the United States.
We agree with and affirm the ruling of the judge below in excluding Exhibits 28, 29, and 32 because they are uncertified photostatic copies. We also agree with and affirm his ruling excluding Exhibits 31 and 35 as too remote from the date of the exportation.
As to the exclusion of Exhibits 30, 33, and 34 on the ground that they were copies we are inclined to think they are duplicate originals and not copies. We think, however, that in the circumstances of this case this exclusion by the judge below was immaterial error.
The judge below made factual findings of value on a complicated record after carefully weighing the evidence on a question of similarity and applied the export values of goods held comparable, there being admittedly no home market value.
With his findings and conclusions on the weight of the evidence in that regard we agree, and find nothing in the Exhibits 30, 33, and 34, if they had been admitted in evidence, which would have changed the weight of the evidence upon which the factual findings and conclusions below were based.
We, therefore, hold that it is unnecessary to reverse the decision below and to direct a new trial held after the Exhibits 30, 33, and 34 are admitted in evidence.
The judgment below is affirmed.